Citation Nr: 0531560	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  00-23 100	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty in the military from August 
1963 to August 1966.  He died in August 1999.  The appellant 
is his widow.  She appealed to the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied her claim for service 
connection for cause of death.

In October 2002, the appellant, accompanied by her 
representative, appeared and offered testimony at a hearing 
before the undersigned Veterans Law Judge (VLJ), sitting at 
the RO.  A transcript of that hearing is of record.

The Board denied the appellant's claim in June 2003, and she 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  And in September 2003, after considering a 
joint motion, the Court vacated the Board's decision and 
remanded the claim to the Board for compliance with 
directives specified.  After receiving the case back from the 
Court, the Board, in turn, remanded the claim to the RO in 
May 2004 in furtherance of this objective.




FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
appellant under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of her appeal. 

2.  The veteran died in August 1999, at the age of 53; 
according to his death certificate, his immediate cause of 
death was pulmonary embolism, with onset just minutes before 
death.  Listed as other significant conditions, contributing 
to death but not resulting in the underlying cause of death, 
were an old myocardial infarction (heart attack) due to 
coronary artery disease.  No autopsy was performed.

3.  At the time of his death, service connection was 
established only for 
post-traumatic stress disorder (PTSD) - rated as 10 percent 
disabling effective from December 1994.

4.  The medical evidence of record does not show the 
veteran's fatal pulmonary embolism and coronary artery 
disease were manifested during his active military service or 
even for decades after it ended; these conditions also are 
not otherwise shown to be causally or etiologically related 
to his military service.

5.  There also is no competent medical evidence of record 
establishing a nexus or link between the veteran's fatal 
pulmonary embolism and coronary artery disease and his 
service-connected PTSD.

6.  As well, there is no competent medical evidence of record 
showing that a service-connected disability was the immediate 
or underlying cause of the veteran's death; nor is there 
competent medical evidence of record showing that a service-
connected disability contributed substantially or materially 
to cause death or otherwise combined, aided, or lent 
assistance to the production of death.

CONCLUSIONS OF LAW

1.  Neither the veteran's fatal pulmonary embolism nor his 
coronary artery disease was due to a disease or injury that 
he incurred or aggravated during his active military service, 
and these fatal conditions also may not be presumed to have 
been so incurred; furthermore, they were not proximately due 
to or the result of his service-connected PTSD.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113,1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2005).

2.  A service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.310, 
3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  

In the case at hand, the RO initially denied the claim at 
issue in December 1999, so before the VCAA even existed.  And 
in Pelegrini II, the Court clarified that where, as here, the 
VCAA notice was not sent until after the initial adjudicatory 
decision at issue (here, because the VCAA did not exist when 
the RO initially considered the claim), VA does not have to 
vitiate that initial decision and start the whole 
adjudicatory process anew as if that decision was never made.  
Rather, VA need only ensure the appellant receives or since 
has received content-complying VCAA notice such that she is 
not prejudiced.  Id. at 120.  And this already has occurred 
in this particular instance.  See, too, Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).

The Board reiterates the initial rating decision in December 
1999 was promulgated before the implementation of the VCAA.  
Therefore, that rating decision could not have possibly 
satisfied its requirements.  And since the enactment of the 
VCAA in November 2000, the RO has sent the appellant a VCAA 
letter in June 2004, given her an opportunity to identify 
and/or submit additional supporting evidence in response, and 
subsequently readjudicated her claim on the merits in May 
2005 with specific consideration of the VCAA.  The VCAA 
letter, which preceded the RO's readjudication of her claim 
in May 2005, explained the type of evidence that needed to be 
submitted for her to prevail on this claim, what evidence she 
should submit, and what evidence the RO would obtain for her.  
As well, the RO cited the regulations pertaining to the VCAA 
in the May 2005 supplemental statement of the case (SSOC).  
Consequently, she already has received the requisite VCAA 
notice, so any defect with respect to the timing of it was 
nonprejudicial and therefore, merely harmless error.  See, 
e.g., Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(An error, whether procedural or substantive, is prejudicial 
"when the error affects a substantial right so as to injure 
an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication]."  (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).  Failure to provide notice before the first adverse 
decision by the AOJ would not have the natural effect of 
producing prejudice, and therefore, prejudice must be pled as 
to this deficiency.)

As mentioned, according to Pelegrini II, the "fourth 
element" of the VCAA requires that VA request the veteran 
provide any evidence in her possession pertaining to her 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  This was accomplished in the June 2004 
letter.  

There are no outstanding records to obtain.  The veteran's 
service medical records were obtained.  The appellant has 
provided information regarding where the veteran was treated, 
and VA has obtained, or the appellant submitted, these 
pertinent records.  And an opinion from a VA physician 
regarding the cause of the veteran's death was obtained.  
Consequently, the record is sufficient for a decision on this 
claim as she has been provided every opportunity to submit 
evidence and argument in support of it.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Thus, she clearly is not 
prejudiced by the Board deciding this claim at this juncture 
because she is fully aware of what the evidence needs to 
show.  And this true even were the Board to assume, for the 
sake of argument, that her VCAA notice is somehow inadequate.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128-30 (2005) 
(if VA fails to inform the appellant regarding what 
information and evidence is necessary to substantiate the 
claim, VA must demonstrate there was clearly no prejudice to 
her based on any failure to give such notice); see also Id. 
at 103 (requesting additional evidence supportive of the 
claim rather than evidence that pertains does not have the 
natural effect of producing prejudice.  The burden is on the 
claimant in such a situation to show that prejudice actually 
exists.).



Thus, there is no evidence that could be obtained that is 
missing from the record for the appellant to prevail on the 
claim; so, again, the timing of the VCAA notice was merely 
harmless error.  VAOPGCPREC 7-2004.  And for the reasons 
indicated, the content of the VCAA notice substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  So further VCAA notice is not required.  That 
is to say, "the record has been fully developed, " and it 
is "difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence 
[she] should submit to substantiate [her] claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

II.  Factual Background

The veteran died in August 1999, at the age of 53.  His 
certificate of death shows that he died from pulmonary 
embolism, with onset just minutes before his death.  Also 
listed as other significant conditions, contributing to death 
but not resulting in the underlying cause of death, were an 
old myocardial infarction (MI) (heart attack) due to coronary 
artery disease.  An autopsy was not performed.

At the time of the veteran's death, service connection was 
established only for PTSD, rated as 10 percent disabling 
effective from December 1994.

The veteran's service medical records are entirely negative 
with respect to any findings or diagnoses of a lung disorder, 
to include pulmonary embolism, or coronary artery disease.  
The records show he was seen in November 1964, at which time 
it was determined he was immature with some sociopathic 
trends.  A chest x-ray taken at that time was negative.

A decision of the Social Security Administration (SSA) 
granted the veteran disability insurance benefits - 
effective April 1977, due to borderline personality 
organization.  

Post-service medical records dated in the late 1970's and 
1980's, including VA as well as private treatment reports, 
reflect treatment predominantly for a psychiatric disorder, 
variously diagnosed.  These records indicate the veteran was 
admitted to an emergency room in March 1988 with complaints 
of crushing substernal chest pressure; he denied shortness of 
breath.  He was reportedly diaphoretic.  It was noted that he 
had a history of hypertension, positive elevated cholesterol, 
a positive family history of cardiac disease, and a positive 
smoking history of 2 packs per day for the past 20 years.  He 
underwent cardiac catheterization and symptom limited stress 
test.  The pertinent diagnoses were status post inferior wall 
MI; status post streptokinase administration; and status post 
catheterization.

Medical evidence of record later in the 1980's and 1990's, 
including VA as well as private treatment reports, reflect 
continued evaluation and treatment for several disabilities 
- including a psychiatric disorder (PTSD, etc.), 
hypertension, coronary artery disease, status post MI in 
1988, fibromyalgia with chronic pain, degenerative joint 
disease, hypercholesterolemia, and history of sinusitis.  
The records indicate the veteran was incarcerated in 1990, 
where he continued to receive ongoing evaluation and therapy 
for his psychiatric disorder.  A progress note dated in May 
1995 reported that he had been having some medical problems 
such as physical pain, and also had some complaints that 
mimicked anginal problems, for which he was taking 
Nitroglycerin.  The consulting psychiatrist stated the 
veteran suffered from schizophrenia and PTSD, along with some 
physical problems such as angina and fibromyalgia.  A VA 
examination, conducted in September 1997, involved an 
evaluation of the veteran's psychiatric disorder.  
It was noted that his medical history was significant for 
coronary artery disease with a history of three MI's.

A psychiatric report indicated that the veteran's medical 
records revealed that coronary artery bypass graft surgery 
was rejected as a treatment in March 1998 because a nuclear 
study showed the irreversibility of his coronary artery 
disease.  

Of record is a psychiatric report, dated in May 1998, 
indicating the veteran was seen for medication check; during 
the interview, he reported that he went through 
"ninety Nitros since April 15th."  He referred to his serious 
cardiac condition.  He wondered whether the pain in his chest 
was secondary to panic attacks or coronary artery disease.  
The examiner stated that, given that the veteran gets relief 
from the episodes with nitroglycerin, it tips the balance in 
favor of cardiac disease.  The Axis I diagnoses were PTSD, 
delayed onset; panic disorder without agoraphobia; 
dissociative disorder, not otherwise specified; major 
depressive disorder without psychotic features; and alcohol 
dependence, by history.  There was no Axis II diagnosis.  The 
Axis III diagnosis was severe coronary artery disease with 
angina; and status post cardiac infarction.  The Axis IV 
psychosocial stressors were anguish relative to being 
separated from wife, chronic pain, and cardiac fears.  

During a VA examination in December 1998, the veteran 
reported past use of illicit substances for "self- 
medication," associated with a subsequently diagnosed 
psychiatric disorder.  The veteran alleged that he was "extra 
anxious" this time of the year since it was the anniversary 
of his assault in the shower.  He stated that his very small 
cell was the same size as the shower, and that living there 
"freaked him out."  This was particularly the case when he 
awakened around 2:30 AM, usually in a startled state, feeling 
trapped with no place to hide.  He then experienced strong 
feelings of dread and anticipatory anxiety, feeling as if 
something terrible is about to happen; this was accompanied 
by feelings of helplessness.  He stated that his heart then 
began to pound fiercely and that he would take a 
Nitroglycerine tablet.  The veteran reported that he had a 
heart condition.  The examiner reported the following 
assessment: PTSD, delayed onset, chronic; alcohol abuse 
disorder by history; substance abuse disorder by history; 
borderline personality disorder with depressive features and 
depersonalization states; and severe coronary artery disease 
with angina.  The examiner noted that the veteran experienced 
the following marked stressors: separation from his wife, and 
his severe health problems.  

In August 1999, the examiner provided an addendum to the 
examination.  He stated that his best estimate of the 
severity of the veteran's PTSD measured by the 
Global Assessment of Functioning (GAF) score was 50, and that 
his overall level of psychiatric impairment, accounting for 
all his psychiatric disorders, measured by a GAF of 35.  He 
noted that this estimate concurred with the lowered overall 
level of psychiatric impairment reported by other examiners.  
The examiner also stated:

I do not believe that there has been an 
appreciable change in the severity of the 
veteran's PTSD over the past five years.  
However, it is evident from prison 
documentation that the veteran's 
responses to his frustrations and 
dissatisfaction with the VA and his 
medical care have become more angry, 
agitated, accusatory, threatening, 
intimidating, disruptive, demanding and 
histrionic.  These escalated behaviors 
severely impair his adjustment to prison 
life and are outside the realm of PTSD 
criteria.  

Reports dated from October 1998 to May 1999 reflect that the 
veteran received clinical attention and treatment for 
complaints of chest pain and psychiatric problems.  In 
October 1998, the veteran was treated for paranoid and 
persecutory delusions and overdosed on non-controlled 
medications.  In an incident report dated in March 1999, it 
was noted that the veteran was moved from unit to another for 
the protection of staff, other inmates and himself.  The 
veteran reported that he stopped taking Risperidone in 
February 1999 due to the side effect of angina.  He reported 
recurrent, distressing dreams of his inservice trauma and 
felt and acted as if the trauma were reoccurring.  The 
veteran reported other symptoms.  The attending psychologist 
noted that the veteran appeared to realize that he was 
capable of acting on "automatic pilot" in self-defense if 
reliving his trauma.  It was also reported that he needed 
treatment for his and other's protection from his actions 
that could result from PTSD if he remained untreated.

During an initial evaluation in May 1999, it was noted that 
the veteran had moderate ventricular wall dysfunction shown 
on previous stress tests.  It was noted that the night prior 
to his visit, the veteran had chest pain that awakened him 
concurrent with a "flashback" secondary to PTSD.  It was also 
noted that the veteran was an inmate at the Wisconsin 
Resource Center with care centered on his psychiatric 
problem.  He arrived at the emergency room pain free and 
remained pain free throughout the day.  He received 
medication.  The impression was angina, anxiety, and history 
of PTSD.  It was recommended that the veteran continue taking 
his Nitroglycerin, and that he stop smoking.

The terminal hospital report shows that the veteran was 
transferred from the Wisconsin Resource Center on August 29, 
1999, for evaluation of initial loss of consciousness.  
Reportedly, he was up and taking a shower and collapsed.  
Initially, the veteran had rather low oxygen saturations and 
a blood pressure that was 102/92 and pulse rate of 88 beats 
per minute reported.  While awaiting for an ambulance 
transport, the veteran went pulseless not breathing (PNB) and 
cardiopulmonary resuscitation (CPR) was started; it was noted 
that he had refused to take his medications and fluids over 
the past week and a half.  Upon arriving at the hospital, the 
veteran was intubated and a peripheral intravenous (IV) was 
established.  During their resuscitation, the veteran was 
given several medications; it was noted that he had some 
episodes of ventricular fibulation and he was defibrillated 
as well.  On examination, it was noted that the veteran had 
symmetric breath sounds with auscultation while he was being 
manually ventilated.  His abdomen seemed soft.  It was not 
distended.  Heart tones were absent.  The veteran had no 
peripheral edema; he did appear to have some abrasions and 
mild puffiness of the hands, bilaterally.  The veteran was 
initially given a 3 mg dose of epinephrine as well as an amp 
of Lidocaine intravenously while CPR was performed.  After a 
review of the veteran's records, it was determined that he 
initially became PNB at 2 o'clock and, therefore, it had been 
close to one hour of resuscitation efforts.  On the monitor, 
the veteran was asystolic.  With the lack of cardiac 
responsiveness with the prolonged resuscitation, it was 
determined that further efforts were not necessary; 
accordingly, the veteran was pronounced dead at 2:58.

Of record is a medical opinion from a VA cardiologist, dated 
in September 2001.  Following a review of the claims folder, 
the specialist concluded that it was less likely than not 
that the veteran's PTSD caused or aggravated his pulmonary 
embolism, which was the cause of death.

At her personal hearing in October 2002, the appellant 
contended that the veteran's mental condition contributed 
significantly to the cause of his death.  She maintained that 
he was mentally unstable and had so many problems that he 
refused adequate medical care at the time of his 
incarceration.  She offered testimony pertaining to the 
symptoms that he experienced as a result of his PTSD; she 
indicated that he used to experience nightmares that would 
cause him to speak a foreign language and run out of the 
house shaking and sweating.  She also reported that he 
occasionally had very violent outbreaks; for example, she 
pointed out that he was incarcerated after he was convicted 
of holding an attorney and several others hostage.  She said 
that it was during his period of incarceration that he 
developed a pulmonary embolism, ultimately fatal.

The Board denied the appellant's claim in June 2003, and she 
appealed to the Court.  In September 2003, after considering 
a joint motion, the Court vacated the Board's decision and 
remanded the claim to the Board for compliance with 
directives specified.  After receiving the case back from the 
Court, the Board, in turn, remanded the claim to the RO in 
May 2004 in furtherance of this objective.  



The appellant subsequently submitted medical records from 
1997 to 1999.  Some were duplicative of previously submitted 
documents.  The remainder of the records again noted cardiac 
and psychiatric treatment during that period.  She also 
submitted a document pertaining to Risperdal and an article 
about the use of laser heart surgery.  

III.  Governing Laws, Regulations and Legal Analysis 

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either the principal or a contributory cause 
of his death.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a), 3.312(a) (2005).

For a service-connected disability to be the principal cause 
of death, it must singly or jointly with some other condition 
be the immediate or underlying cause of death, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).

For a service-connected disability to be a contributory cause 
of death, it must be shown that it contributed substantially 
or materially, combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as to a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  38 C.F.R. § 
3.312(c)(3).



Furthermore, there are primary causes of death that by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of co-existing conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

Secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for the degree of aggravation of a non-service-
connected condition caused by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995).

In deciding this case, it must be determined whether the 
evidence supports the claim or is in relative equipoise 
(i.e., about evenly balanced), with the appellant prevailing 
in either event, or whether the preponderance of the evidence 
is against the claim, in which case it must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Board 
notes that evidence supporting a claim or being in relative 
equipoise is more than evidence that merely suggests a 
possible outcome.  Instead, there must be at least an 
approximate balance of positive and negative evidence for the 
appellant to prevail.  Id. at 56.

As noted above, the veteran died in August 1999, and the 
immediate cause of death was pulmonary embolism.  Also listed 
as other significant conditions contributing to his death, 
but not resulting in the underlying cause of death, were an 
old myocardial infarction (heart attack) due to coronary 
artery disease.  Therefore, the first question that must be 
answered is whether the cause of his death, pulmonary 
embolism and coronary artery disease, should be service 
connected.  Based on the medical and other evidence of 
record, they cannot be because they were unrelated to his 
service in the military.

There was no evidence of lung disease or coronary artery 
disease during service or even for many years after service.  
Coronary artery disease was first diagnosed in 1988, more 
than two decades after the veteran's discharge from active 
duty.  And the pulmonary embolism was not initially diagnosed 
until still more recently, immediately prior to his death in 
August 1999.  But in addition to the absence of any 
indication of lung disease and/or coronary artery disease 
during service, or for many ensuing years, the pertinent 
evidence of record also does not contain a competent medical 
opinion otherwise causally relating these fatal conditions to 
service.  See 38 C.F.R. § 3.303(d) (2005).  As such, they 
cannot be service connected based on either direct or 
presumptive incurrence in service.  See 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309.

The second question that must be answered is whether a 
service-connected disability (which, here, is PTSD) was 
either a principal or a contributory cause of death.  See 38 
C.F.R. § 3.312 (2005).  It was neither.  

The appellant believes the veteran refused adequate medical 
care while incarcerated due to his mental state - which, in 
turn, caused or at least contributed to his death.  PTSD was 
his only service-connected disability when he died, and it 
had been rated as 10 percent disabling effective since 
December 1994.  According to the medical evidence of record, 
it did not cause his death, contribute to it, accelerate it, 
or otherwise render him materially less capable of resisting 
death.  The VA examiner who conducted the last December 1998 
evaluation stated that the veteran's nonservice-connected 
psychiatric problems were more severe than his service-
connected PTSD.  Bear in mind he had a service-connected 
psychiatric disorder, PTSD, and several other psychiatric 
disorders that were not service connected.  And in the 
absence of any competent medical opinion of record linking 
his death with any psychiatric disorder - there is no means 
of relating his death to his service in the military.

The Board also points out that medical records indicate the 
veteran's coronary artery disease was found to have been 
irreversible, precluding coronary artery bypass graft surgery 
in March 1998.  So this procedure was not performed due to 
inherent medical limitations (contraindications), not because 
of his mental state and PTSD, specifically.  

Moreover, the VA cardiologist who submitted a report of his 
findings in September 2001 indicated there was no 
relationship whatsoever between the fatal pulmonary embolism 
and the service-connected PTSD, and his opinion is unrefuted.  

The appellant very obviously sincerely believes the veteran's 
death was somehow attributable to his service-connected PTSD.  
But there simply is no medical evidence of record 
substantiating her allegation.  And since she is a lay 
person, she simply does not have the necessary medical 
training and/or expertise, herself, to give a probative 
opinion on this determinative issue.  She is only competent 
to report and describe the symptoms she personally observed 
the veteran experiencing, which, unfortunately, is not the 
dispositive issue in her appeal.  

A medical article or treatise can provide important support 
when combined with an opinion of a medical professional, if 
it discusses general relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least a plausible causality based upon subjective facts 
rather than unsubstantiated lay opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. 
App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  
In the present case, however, the articles submitted by the 
appellant are not accompanied by the opinion of any medical 
expert linking the veteran's death to a psychiatric condition 
or PTSD, specifically.



Consequently, the appellant's claim must be denied because 
the preponderance of the evidence is unfavorable, meaning the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102.  See also Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


